Citation Nr: 0934434	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-13 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dental injury due 
to trauma.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder, including asthma.

3.  Entitlement to service connection for a skin disorder, 
including as secondary to exposure to herbicides.

4.  Entitlement to service connection for an acquired mental 
disorder, including panic and anxiety attacks.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for pancreatis (claimed 
as stomach problems and appendicitis), including as secondary 
to exposure to herbicides.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  A December 2003 rating decision denied the claims 
set forth in issues 1 through 5, above, and a June 2005 
rating decision denied the PTSD claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's December 2004 claim for a nonservice-connected 
pension notes he receives disability benefits from the Social 
Security Administration.  The claims file does not contain 
any records from that agency.  Once VA is put on notice that 
the Veteran is in receipt of such benefits, VA has a duty to 
obtain associated records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  
The Veteran's service dental treatment records are not 
included in the service treatment records.  AMC/RO should 
take additional steps to ascertain if they are on file at the 
National Personnel Records Center.  The Board further notes 
that the RO did not enter a formal finding of insufficient 
information to submit a request to the U. S. Army and Joint 
Services Records Research Center (JSRRC) for attempted 
verification of the Veteran's claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  AMC/RO shall inform the Veteran that 
he should provide a date window of 30 to 
60 days when the claimed death of his 
friend occurred in Vietnam, as well as the 
location of the event, and the name of his 
friend.  The letter should also inform him 
that, if he does not submit the requested 
information, no request will be submitted 
to JSRRC.

3.  AMC/RO should also request NPRC to 
provide any dental records extant related 
to the Veteran.

4.  AMC/RO shall obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.

5.  Then review the Veteran's claim in light 
of any additional evidence obtained.  If the 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




